* Case 1:19-cv-07611-AJN-SN Document1 Filed 08/14/19 Page 1 of 50
AUG 1 4 2019

JUDGE NATHAN UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Yvonne 0, Siclari | 19 CV ¢ 6 I 1

 

Write the full name of each plaintiff. CV
{Include case number if one has been
assigned)
ragainst- Do you want a jury trial?
New York City Department of Education; Anthony
Cosentino, Principal; Joseph Miller, Field Yes 1 No

 

Supervisor; Hanin Hasweh, Former Asst
Principal/Currently Principal

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section |.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number, See Federal Rule
of Civil Procedure 5.2.

 

 

Rev, 3/24/17

 

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 2 of 50

I, PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Yvonne (J, Siclari

 

First Name Middle Initial Last Name

41 Bucknell Road

 

 

 

 

Street Address

Parlin

County, City State Zip Code
(732)727-2728 yvonne.siclari@gmail.com
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant1: | Anthony Cosentino, Principal

 

Name
161 Hooker Place

 

Address where defendant may be served

Staten Island New York 10302

 

County, City State Zip Code

Defendant2: Joseph Miller, Field Supervisor

 

Name
715 Ocean Terrace

 

Address where defendant may be served

Staten Island New York 10301

 

County, City State Zip Code

Qtendant. Hantr HasmA Asst  Fncipal

2) Daniel low Terra

Stecten Lsland , Now Yorke (o 30}

Page 2

 
_ Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 3 of 50

Defendant 3:
New York City Department of Education

Name
Tweed Courthouse, 52 Chambers Street
Address where defendant may be served

New York New York 10007
County, City State Zip Code

II. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

 

 

 

> P.S.21R
Name
161 Hooker Place
Address
Staten Island New York 10302
County, City State Zip Code
Ill. CAUSE OF ACTION © p.5. #1
21) Pante| lo Terran
A. Federal Claims Seton Lslarol . New York [30 }

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

[| Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national

origin
The defendant discriminated against me because of my (check only those that

apply and explain):

L) race:

 

color:

 

religion:

 

Sex?

 

OO O OO

national origin:

 

Page 3

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 4 of 50

42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

[I was born in the year: 1 952

 

Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

O

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 5 of 50

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

[] did not hire me
terminated my employment

did not promote me

fh oO

did not accommodate my disability

x]

provided me with terms and conditions of employment different from those of
similar employees

[x]

retaliated against me

ix]

harassed me or created a hostile work environment

other (specify): Brought 3020-a charges against me

x]

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

See attached.

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 6 of 50

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

Yes (Please attach a copy of the charge to this complaint.)

When did you file your charge? July 13, 2018

 

LJ No
Have you received a Notice of Right to Sue from the EEOC?
Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? May 15, 2019

 

When did you receive the Notice? May 18, 2019

 

L] No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
[] direct the defendant to hire me
direct the defendant to re-employ me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

XO OF OF 0

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)
| want to end the harassment, reimbursement of all extra expenditures related to

this-action (legal fees, tolls, parking, rentaHtees, mileage fue! costs, ete}, apetogy,—

change of job status, removal of negative content in my official file, return to
effective/satistactory job rating status.

 

 

 

Page 6

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 7 of 50

VIL PLAINTIFF'S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

J agree to notify the Clerk's Office in writing of any changes to my mailing address. |
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

August 14, 2019 VE habs

 

Dated / Pint Sigrfature
t

 

 

 

 

 

Yvonne O. Siclari
First Name Middle Initial Last Name
41 Bucknell Road
Street Address
Parlin New Jersey 08859
County, City State Zip Code
(732)727-2728 yvonne.siclari@gmail.com
Telephone Number 7 Email Address (if avaitable)

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

(] Yes [No

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 8 of 50

FEDERAL COMPLAINT ADDENDUM FOR YVONNE SICLARI

. [have been teaching elementary school within the NYC Department of Education for al-

most 29 years primarily in Staten Island. I am presently 65 years old.

ABSENT TEACHER RESERVE EXPERIENCE

 

| have been placed in the ATR pool starting in September 2017 after a Section 3020-a

disciplinary decision in July 2018,
I was assigned to ATR supervisor Joseph Miller for the 2017-18 school year.

Since [ became an ATR, I have been assigned to four different schools on a rotational ba-
sis since without a permanent assignment, in an inferior status. At least three of the four
schools are in the Northern part of Staten Island, and not convenient with my commute

from Central New Jersey.

The ATRs IJ have seen are generally over 40 years old and are often filling in for younger

teachers.

On November 20, 2017, December 4, 2017, and March 20, 2018, I was cbserved by Mr.
Miller and received unwarranted Unsatisfactory ratings from him for cach of these obser-
vations. | did receive only one Satisfactory evaluation for the year on April 19, 2018. I
believe I was not supposed to be rated so often in the 2017-18 school year, as | was only
supposed to be rated with one formal observation under the Teaching with 21° Century

system.

Lalso received unwarranted disciplinary letters about attendance on January 22, 2018,
and an unwarranted disciplinary letter dated June 8, 2018, from PS 74 Assistant Principal

Hantn Hasweh.

I received an Unsatisfactory overall rating on June 14, 2018 from ATR supervisor Miller,
and another copy of the same U rating from PS 74 Principal Nicole Reid-Christopher on

June 26, 2018.

I have not been able to work per session or summer school as an ATR.
11.

12,

13.

14,

15.

17,

18.

Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 9 of 50

. Lalso have applied for at least 10 positions on the Open Market transfer system and have

received no interviews as an ATR.

One of the principals in my assigned schools in the 2017-18 school year, at PS 55, told
me she was actually interested in hiring me in November 2017, but did not have the

money to hire me. | was shortly transferred from the school soon thereafter,

On about July 14, 2018, I filed a complaint with New York State Division of Human

Rights alleging age discrimination.
Since filing the SDHR complaint, | have been subject to additional acts of retaliation.

On or about, December 21, 2018, | received an unwarranted disciplinary letter to file

while assigned to P.S. 19 in Staten Island.

On about February 14, 2019, T was involuntary reassigned from my job duties, and served
Section 3020-a charges seeking termination of my employment. At that time, ] was reas-

signed from my teaching duties to the Petrides reassignment center in Staten Island.

. Subsequently, on or about May 15, 2019, during the course of my Section 3020-a hear-

ings, | was served three additional specifications arising from a disciplinary letter dated

June 8, 2018.

On or about August 5, 2019, I received a Section 3020-a decision from a hearing officer

imposing a $12,000 fine against me plus six hours of professional development.

I believe | have been subject to age discrimination and additional acts of retaliation by

filing a protected discrimination complaint against the NYCDOE,

 
 

* : | Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 10 of 50

ot

 BEOG For 184 (11/46) U.S. EQuaL EMPLOYMENT QPPORTUNITY COMMISSION

a :

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

    

To: Yvonne O, Siclari From: New York District Office

41:Bucknell Road . 33 Whitehall Street

Parlin, NJ 08869 5th Floor

: New York, NY 10004
On bohalf of porson(s) aggrioved whose idontity is ‘

se tp CONFIDENTIAL (20.CER §1601.7(a) . ene
sae _ EEOC Repesiniabva <M teammate
a Holly M. Shabazz, =
". 466-2018-05150° State & Local Program Manager (212) 336-3643

 

'-'" ofHE BEGCIS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged In ihe charge fail to state a clalm under any of the statutes enforced by the EEOC.

. Your allegations did not Invalve a disability as defined by the Americans With Disabititles Act.

*

~ Your charge was not timely filed with EEOC; In other words, you walted too long after the date(s) of the alleged

discrimination.to file your charge

The EEQC Issues the following determination: Based upon its Inveallgation, the EEOC Is unable to conclude’ that ‘the
information obtained establishes violations of the statutes. This does hol certify that the respondent Is.in compliance with.
the statutes, No finding (s made as to any other iseiies that might be construed as having been raised:by this charge, ©

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge. -

The Respondent employs less than the required number of employeas or fs not otherwise covared by the atatulés,

    

  

y lsodid pursusiinatter in Fadbral Dati Court.

ween AE ene, tee

 

Bl ibinex(iriotvetate) . ..~/Chatalnarpar

- NOTICE OF SUIT RIGHTS -
(Seo the additional information attached fo this form.)

Fitts Vij; the Americans with Disabilities Act, the Genetic Information Noridiscrimination Act,ortheAge =).
2.1 "3: Blsérimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we wiitsend.you,
“You may-file-a lawsuit against the réspordent(s) under federal law. based onthls charge in-federal-cr etate court, Your +.

~ fawsult must he filed WITHIN 90 DAYS of your receipt of thts notice; or your right to sue based on this charge will be:
- Jost.. (The time {Imit-for fillng sult based on acclaim under state law may ba different.) ae

*

"Equal. Pay Act (EPA): EPA sults must be filed in federal or state court within 2 years (3 years for wiliful violations):of the.:
* . “1 alleged:EPA underpayment. This means that backpay due-for any violations that occurred more than 2 years (3 years):
before you file suit may not be collectible. ms 7

 

. On behalf of the Commission

     
    

 

 

— — evin’. Borry, (Date Maliod),

District Director é

i: CO “
: " : Attri: Michael McGuane, Agency. Attorney - Glass. & Hogregian LLP t .

" -CITY OF NEW YORK, DEPARTMENT OF EDU Attn: Bryan D; Glass,.Esq. UE

7" _ cn Offlee of Legal Services, 7 100 Church Streat, Sulte 800. : \,

“. §2' Chambers St, Room 308 New York, NY 10007 "s

- “New York, NY 10007 .

\ .
io ‘ ie

2
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 11 of 50

New York State Division of Human Rights
Complaint Form

CONTACT INFORMATION

My contact information:

Name: Yvonne O, SicrAk/
Address: u | Buc.kw ELL Lo A» Apt or Floor #:

 

 

cy: PARLIN state: U-S, zip. ORES F
REGULATED AREAS
| believe | was discriminated against in the area of:
}£Employment O Education C) Volunteer firefighting
O Apprentice Training O Boycotting/Blacklisting QO Credit
O Public Accommodations O Housing O Labor Union, Employment
(Restaurants, stores, hoteis, movie Agencies
theaters amusement parks, etc.) CO Commercial Space
D Intemship

Lam filing a complaint against:

Company or Other Name: New VOR K Ci Ty DET. OF EDUCAT/ON (Bek
Address: / 6 [ HOOKER p LA CE

 

 

city: STATEN SLA ND state: NV. zp:_) 0302
Telephone Number: HS SIG. 3300 N.C, DEPT OF EpucATIOA

{etea code) g 5 COURT, Poer 1201
individual people who discriminated against me: R00 Os se OO O

 

 

Name: ANTHONY COSENTINO Name:
tine: PRINCIPAL (PS.212) the

 

 

DATE OF DISCRIMINATION

The most recent act of discrimination happened on: 0 7 /Y LIF
month day year

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 12 of 50

BASIS OF DISCRIMINATION

Please tell us why you were discriminated against by checking one or more of the boxes below.

You do not need to provide information for avery type of discrimination on this list. Before you check
a box, make sure you are checking it only if you believe it was a reason for the discrimination. Please
look at the list on Page 1 for an explanation of each type of discrimination.

Please note: Some types of discrimination on this list do not apply to all of the regulated areas listed on Page
3. (For exampie, Conviction Record applies only to Employment and Credit complaints, and Domestic
Violence Victim Status Is a basis only in Employment complaints). These exceptions are listed next to the

types of discrimination below.
believe | was discriminated a

ainst because of my:

 

If Age (Does not apply to Public Accommodations)
Date of Birth:

CL) Genetic Predisposition (Employment only)
Please specify:

 

0) Arrest Record (Only for Employment, Licensing,
and Credit)
Please specify:

O Maritat Status
Please specify:

 

C] Conviction Record (Employment and Credit only)
Please specify:

CO) Military Status:
Please specify:

 

0) Creed / Religion
Please specify:

0 National Origin
Please specify:

 

CO Disability

[] Race/Color or Ethnicity

 

Please specify: Please specify:

{] Pregnancy-Related Condition: O Sex

Please specify: Please specify: a Female o Mate
0 Pregnancy

a Sexual Harassment

 

O Domestic Violence Victim Status:
(Employment onty)
Please specify:

C Sexual Orientation
Please specify:

 

CO Familial Status (Does not apply to Public
Accommodations or Education)
Please specify:

 

 

O Retallatton (if you filed a discrimination case before,

or helped someone else with a discrimination case, or
reporied discrimination due fo race, 86x, or any other
cafegory listed above)

Please specify:

 

hast revised on

5

Before you turn to the next page, please check this list to make sure that you provided
information only for the type of discrimination that relates to your complaint.

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 13 of 50

EMPLOYMENT OR INTERNSHIP DISCRIMINATION
Please answer the questions on this page only if you were discriminated against in the area
of employment or intemship. If not, tum to the next page.

How many employees does this company have?

a) 1-3 b) 4-14 c) 15 or more @) 20 or more e) Don't know

Are you currently working for the company?

Bt Yes
Date of hire: ( O q OS [9 7 4 ) Whatis your job tite? TEACHET ‘

Month day year

O No

Last day of work: { ) What was your job title?
Month day year

CJ | was not hired by the company

Date of application: ( )
Month day yoar

ACTS OF DISCRIMINATION

What did the person/company you are complaining against do? Please check all that apply.
C) Refused to hire me
C Fired me / laid me off
CL Did not call me back after a lay-off
C1 Demoted me
iy Suspended me
0 Sexually harassed me
AKC Harassed or intimidated me (other than sexual harassment)
28 Denied me training
C1 Denied me a promotion or pay raise
C] Denied me leave time or other benefits
[J Patd me a lower salary than other workers in my same title
p 4 Gave me different or worse job duties than other workers in my same litle
[ Denied me an accommodation for my disabitity
{1 Denied me an accommodation for my religious practices
2S Gavemea disciplinary notice or negative performance evaluation
O Other:

 

Last revised an 4, 79¢/i8 6
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 14 of 50

Yvon SIAR!

Sustewbebd ME A of H

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people invaived, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

LT was ENDED 02) (t [26 VE TO

302Da_ CHARGES BeoucHT BY FRINGFAL ANTHOA'S

& SCHooL YEAR,

COSENTINO, THRoveH THe Eup OF TKE ScHool. YEAR. _
THE OLTCOME. ~UT_ ME INTO THE ATK fool Agsepr
auiee Kesntve TWAS He NosT SEAR Sheapt

 

 

 

 

© iL CPS, 2IR OTH
> iCd/ LOL IT. Ss
AtsO THE oLdeST TEAWER. ON STAFE
Tie PRINCIPAL WAS PLACED IW 7HE ScHoo AS
CT S vs L &. S 320)

AMD Became fERMANEUT FOR ie Following ScHeel
EAR, RO/6-2O01F.
E ! 10 0/O35/20/5,

% PLEASE SEE ATTACHED Susfepsion LETTER
_ paver 02 /10/2017.

 

 

 

 

LT DI> Not KNow OF OR RECEIVE THUS tET7ee
Wnt. o2l/is/20/7.

 

 

 

 

 

 

if you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

Last revised on 2/2316 8
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 15 of 50

     

eeh :
Mire Seo

Department of
Education

Cw Cys Chorc iat
Howard Prigdman
Gonaral Covnsal

February 10, 2017

CERTIFIED MAIL
RETURN RECEIPT REQUESTED & REGULAR MAIL

Ms. Yvonne Siclari
41 Bucknell Road
Parlin NJ. 08859

 

Dear Ms, Siclari:

| have been advised by Anthony Cosentino, Princlpai of P.S.21, located on Staten tsland, within
District 31, that probable cause has been found on the charges preferred against you. in addition, | have
received a recommendation that you be suspended.

| have determined that the nature of the charges against you requires your Immediate removal
from your assigned duties. Therefore, in accordance with Education Law, Section 3020-a, | hereby
suspend you with pay effective close of business February 17, 2017, pending the hearing and
determination of the charges preferred against you.

You are to continue to report to your current assignment unless you receive notification of a new
assignment from the Director of Employee Relations or the Office of Legal Services Deputy General
Caunsel.

 

c
fo»
4 ee pe (a
“Karen Antione
é Acting Deputy Counsel to the Chancellor
(as designee for
Carmen Farifia, Chanceilor)
KA: dw
Cc: Theresity Smith Kathy Rodi
Francine Perkins-Colon Carmen Galarza
JoAnn Rabot Angela Masino
OPI Problem Code Kevin Moran
OPi Reassignment Staff Nina Mazur
Kristine Broschart Lisa Becker
Jennifer Vargas Anthony Lodico

Cerlified Return Receipt # 70153010000171876083
File # 9486306

Office of Legal Services « 100 Gold Street « Room 3401 » Naw York, NY 10038
Telephone: 212-374-7600 Fax: 212-374-1074
Case 1:19-cv-07611-AJN-SN Document 1 Filed-08/14/19 Page 16 of 50

 

   

 

 

   

  

   

 

 

  

 

e . 7. . ‘ .
.
. . ~o Se te .
1 » 7
' ‘ feo Th, ‘
ast . * . . i. .
‘ ' 7
‘ ‘ ' “e Coy
7 ey re .
. ‘
os
soe . “. tos - .
2 OF vt sage tt r
= wee an ® vs 4
- ~
L Tow at +
te . "
* 7 1 ote
—s — rae = i a i et tee TL
. . 7 ?
. . .
. ecg * woe “\
. Fuge . r
ate oye ee ote teats. esl, Q to 7? ‘ tet a
Le ur : wep thats tt . ‘
. ete - . . Route . -
. . nob tee wos .
yo aoe vie” 3 id - vy a? “ “niyo aoa
a mee fas rie 1 Ue
™ ae! - . + te eo
° ‘ ist 7 . - of to eeug
‘ . . an
.
See - 4 mene
care . ve 7 2 eee ene
ia
' .
. - a. . - . + a
ae at : 1 * wot * ‘bd
tt - . thet - oy os . '
0 vk 1
'
.
. . . 4 ” .
fenton ats rcoobe nowt se sy meets
_ ISH ‘ i z
. ee * - Ty tte
. - . . ;
f . a
* . .
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 17 of 50

V¥aWn€ Sicene/
HARAssed ok INTIMIDATED ME BoFH

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think It was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

ON 16/05/2015, ZL NEEDED ThE CoutAct (A FORMETIOW

AND he MAME of The New Wsmicl 3 cse cHAkPeksoM, WHE
0 x Oo TE

 

Mew Pane Io SEE IF HE QvuLD HELP. ANTRNY COSENTIAD Toed
Me feavestT IT WAN EMAIL 70 HIM AND He Wovid FASS
SAT/0N 70 LATE MORNIN.

 

SucaeTity, MicHALE CENCI, wit The wale AND CONTACT a FO,
PE TW DETAI ! iL.

pure MY PRosLeM Th Be SoLveb Che PRNCPAL KNEW oF THE

Piobien As I Had tir Hm), Nd owe kemuRne MY CALL,

At The cup ve Tite pay, I was WALeWwe BY THe fRivebees
OFFICE AND He WAS STADIG ANekiY Ww Te DookwAay ATHE,
HE ou Me IN A bpud Vo! CE “You went Over My Head. You Mabe
ME Loox BAY!" HE Sad Tihs bhZE Iw MY PENAL SPACE
Wwuic FRichTeurs Me As t AM pot very TALL AUD He js AT
Lepst Six Freer Tite, DT stern Back Awky tkom As 7 did
Not Kuow Him Abd feaRep tR My SAFETY, I 2D Kim
1. DID Wot MbwW WHAT He WAS TALEING ALOUT_AAD
ASSURED Hitt CU HAD Done 0 Suct THUG. WHEN HE
Stoke AbouT MY PHONE CALL, 7 KeRLI2E> WHAT HE WAS
REFERRING TO AND Remised HIM DAT LT HAD SKEW
To Kinin THE Mok VESTING HIS HELP FoR IV RMATION
So I couly coptacr The DismicT 3) CHpikPebson). HIS Voice, TONG,

o CE td LS HAS Y, AG,

Et ATTACHED EMAILS (CiFifess FACES
if you need more space to write, please continue writing ona separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

 

 

 

 

 

hast revisad on #@/ogeis 8

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 18 of 50

Subject: District 31 CSE Chairperson
From: "Siclart Yvonne (31R042)" <YSiclar@schools.nyc.gav>

Date: 10/5/2015 12:41 PM
To: "Cosentino Anthony (31R021}" <ACosentine@schools.nyc.gov> p

Helio Mr. Cosentino,

Would you please provide me the name and contact information for the new District 34 CSE Chairperson? This would be the
replacemant for Lori Piccininno at 715 Ocean Terrace, Si.

Thanks,
Yvonne Siclari
RE: Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 19 of 50 Page 1 of 2

RE: Vonne Stee are

Crespi Mark
Sent: Monday, October 05, 2015 2:55 PM
To: Cenc! Michelle (312021)

   

Kimberly Ramones

Send Emaii

| KRamones@schcols.nyc.gov
| Work

| 718) 556-8335,
Mark Crespi
Procurement/Budget Support

Slaten Island Borough Field Support Center
715 Ocean Terrace Bidg A Rm 306

Staten Island, NY 10301

718-390-1598 Phone

718-556-8378 Fax

Please note my revised email address:

MCrespi2@schools nyc.gov

From: Cenci Michelle (31R021)}

Sent: Monday, October 05, 2015 11:39 AM
To: Crespi Mark <mcrespi2@schools.nyc.gov>
Subject: RE:

Ok. I definitely will, Also who replaced Lori Piccinini as our special ed person.

Michele Cenci

Pupil Accounting/Purchasing Secretary
Public School 2}

168 Hooker Place

Staten Island. NY 10302

Tek 718-816-3300

From: Crespi Mark

Sent: Monday, October 05, 2015 11:18 AM
To: Cenci Michelle (31R021)

Subject: RE;

You can wait. Just a reminder that it needs to be scheduled

Mark Crespi

Procurement/Budget Support

Staten Island Borough Field Support Center
715 Ocean Terrace Bldg A Rm 306

Staten island, NY 10301

718-390-1598 Phone

718-856-8375 Fax

https://mail.nycboe.net/owa/?ae=Item&amp;t=IPM.Note&amp;id=RgEAAAACKSScpO Inv... 10/5/2015
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 20 of 50
RE: Page | of 2

RE:

Crespi Mark =
Sant: Monday, October 05, 2015 2:55 PM
To: Cenc! Michelle (31R021)

Kimberly Ramones

{
1 Send Email
KRamones@schools.nyc.gov

Work
(718) 556-8335

Mark Crespi

Procurement/Budget Support

Staten Island Borough Field Support Center
718 Ocean Terrace Bidg A Rm 306

Staten Island, NY 10301

718-390-1598 Phone

718-556-8375 Fax

Please note my revised email address:

MGrespiz@schools.nyc.qov

From: Cenci Michelle (31R021)

Sent: Monday, October 05, 2015 11:39 AM
To: Crespi Mark <mcrespi2@schools.nyc.gov>
Subject: RE:

Ok. I definitely will, Also who replaced Lori Piccinini as our special ed person.

Michele Cenct

Pupil Accounting/Purchasing Secretary
Public School 21

168 Hooker Place

Staten Island. NY 10302

Tel: 718-816-3300

Fax: 718-816-3305

From: Crespi Mark

Sent: Monday, October 05, 2015 11:18 AM
To: Cenci Michelle (31R021)

Subject: RE:

You can wait. Just a reminder that it needs to be scheduled

Mark Crespi

Procurement/Budget Support

Staten island Borough Field Support Center
715 Ocean Terrace Bldg A Rm 306

Staten island, NY 10307

718-390-7598 Phone

718-586-8375 Fax

https://mail.nycboe.net/owa/?ae=Item&amp;t=IPM.Note&amp;id=RgAAAACKSScp0 Inv... 10/5/2015
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 21 of 50

Subject: RE: STARS Roster

From: “Siclarl Yvonne (31R042)" <YSiclar@schools.nyc.gov> CLARK
Date: 10/26/2015 11:13 AM Vrouw SICA 2,

To: "Cenci Michelle (31R021)" <MCencl@schools.nyc.gov>

Roosvelt Azard (222) should be on my roster. He will be having a reeval soon so it may change.
Also, Anthony Mansingh (4-208) should have reading.

Thanks,
Yvonne

 

From: Cenci Michelle (318021)

Sent: Tuesday, October 26, 2625 11:31 AM
To: Siclari Yvonne (312842)

Subject:

Please log into Stars and make sure all your students are listed. Thanks.

Michele Cenci

Pupil Accounting/Purchasing Secretary
Pubiic School 23

168 Hooker Place

Staten Island, NY 10302

Tel: 718-816-3386

Fax; 718-816-3305
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 22 of 50
C oF

Ace VYODNANE SICLAR

DESCRIPTION OF DISCRIMINATION - for all_complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people invofved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.
IN THe FALL pe 20/S = wairep PAST PRINCIPAL

Stoky About A STUDENT To A FELLOW TFrachee.
I Mave A commenr 70 Tow IN THE comer eSATA.
DN Kespyse, Mk, Cosen7iNo SAID" 2 HAVE Moke
é CAN TELL AT  YovR KETIREMEACL
| " E, (Sf £. Stren
About THe  iben OF RETIREMENT 76 HIM, Of.
ANYGNE ELSE Nok. KAD FC made MY INTEWTOUE
Kwlowy IW ANY WAY 0F when 2 MIGHT eT1es,
TWAS THE OLDEST “7EACHER OA) STAFF
WITH THE MosT SfeciAc EpucaTioN EXPER EA ce
v y 10 CJAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

Last revised on 2/2eeis 8
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 23 of 50

D OF /+

ACE Yyone Steaks

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

TA The sfRiNg OF 2016 TO AWoke on A SGHapt
DAY FEEUNC EXTREMELY "pl22.Y 76 The Sousd of
clo &, OA L.
eccutencKk Fok Me, TF Could NoT sit _ vf IN
Bep so <F fu7 My HEAD E6ACK pow) GA 7AE

a SCHOOL Y
v } Lu St L So With
Ww A
ANP CALLED THE ScHopl 7 ler em Kdlow WHAT

bhtivep ANP THAT 2 WAS FEELING be7Rettety UOT-
DE D Dbi22¥ TL Hen ook My Buwop PRessvlee

t Low, is TO ING AS
Sufeek. Feo pict Bloop Pkessuke AND TAKE Medica ea BEIT

—AB0UT Tuo weeks LATER, ME CoSENTINID CALED Mis Ovee 78
VR} 00 iS, é WAS BEBHN
(LE CACLLI
T DAY EARLE: PLA He S1Tv
AN» He Besan PSkiné Me A®ovT My HEALTH JSSUBS_
WrHemer. DR NoT t Had EnTEN Cr UNS SLeefws BEFORE
The Mebicar Efisope) AND Tat T Stover TAKE cnhks oF
Mysec er “ bre. THE NEXT CHAPTER. OF Youk LiFe,"
TU fect rar. He Was REFEREING Fo My Ace
Ab SveeesTINEe Tl ReTiRE:

 

 

 

 

 

If you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

Last revised on 2/834 8
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 24 of 50
| E OF ft
INT/IMIDAT/ON YVONNE Sicraey

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Piease tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

IA Sung OF Lb lb, DuLINE. A CLERICNL DAY TWAS

 

 

 

DISCUSSING WITH A FEtlpw Te7 CE VPT STEGAL
EP. cHANeES ju FKOGRAN THE feng tal Was Making
SETSS 6k fow HE

was Remowite ME FROM Te SETSS TEAHER. LOS(TION
AND _MALING (7 bifficueT foe ME 76 AFFLY FoR THE

Newey fos STEDI NAM ep PosiZosl, Avert. TeNAcHtex

Ss ™ LE GL 00 Ov z= O
cj/PAtL. RED 2 -

Another. KDoM 7a Sfmt, HE Feed Me /Ai A Very
AVIWIRITARIAL) TONE NOT 7o SPENKE 76 ANY STAFF
REGARDING School MATTERS. L KETURNED 7B
The Kool ANP copFide> WHAT HE SAID 70 THE

feLuw TevicHek, THE Sv@ST/VTE KETURNED AAD
Teo _ys JHar The fRANafAL oor Hee Asie AND
ASKED tee If t HAD COnTiIWUgD 76 Sfeak ABOUT

 

 

 

 

 

 

 

 

 

 

 

 

if you need more space to write, please continue wriling on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

Last revised om 72/29/36 8
* Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 25 of 50
F OF H
d
TRA INIAIS Yy aan S)cears

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.
/o [is 20 1s fo t)iShos (12/08/2015 WORKSHOP)

THAD SiGNEb VP FoR faeTA OF A SecinL
ED “TRAM IN G_, Which TT ATTENPED Whew
Reoeweb Not FicATion, bf THE PART. B TRAIN
WHICH Was ALSO 75 BE HELD AT THE BISTRICT 3)
CETR IDES) oreicé, TF SigNep vf. + Ler THe
fina bit LNW,

i WAS CALLED oveR. THE fA SYSTEM 73 CoMe
RoW fo THE Office Heke FRIVCPAL COSENTIND
ANd AP GRAHAM WERE WAITING. TY GWep ME THAT
As fe. SETSS TERGIER. Ope Y one), L Cove? AZ
ATIEALD THE TKAIWING AS THE SETSS PROGRAM
WAS MANDATED WH AD Svu8s77TvE fae ME
SO 2 woven HAVE Fo CAN eEL-

I Netep That THE over. SPeciAr &D
STAEE HAVE Step Acrowep % ATrEW)D WokKshefS
AAD LATER. wiaAr YeR~e HE Serecter ME To 60 OFF
ate AND on THE _NYS_ MATH Bical With Ao KEPLACE-

(s_ W &£ WAS
vuANeLe wf move MMe fom my "Postman

 

% SEE ATTACHED Emaic KEGARDING THE TRAIN INS
SESSs/ 0 NS

 

 

 

{f you need more space to write, plaase continue writing on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

Last revised on 2478636 8
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 26 of 50
JRE: Special Ed PD

Siclari Yvonne (31R042) YVOANE S ICLealy F

Thu 10/15/2015, 4:37 PM
Cosentino Anthony (31R021);Cohen Jenna (31R021);Rastetter Nicole;Kay Amanda;Graham Allison (31R021);Senerchia Elena;

Good Afternocn,
T have registered as well for the workshop.

Yvonne Siclari

 

From: Cosentino Anthony (31R021}

Sent: Thursday, October 15, 2015 4:16 PM

To: Cohen Jenna (31R021); Rastetter Nicole; Siclari Yvonne (31R042); Kay Amanda
Ce: Graham Allison (31R021}; Senerchia Elena

Subject: RE: Special Ed PD

Good Afternoon All,
Nicole — Thank you for belng proactive In supporting your colleagues.
Everyone - email Ms. Graham and | when you have confirmed for the workshop.

Happy Learning!

Regards,

Mr. Cosentino

Anthony Cosentino Jr.

Principal, 1A

Publie School 21 - The Margaret Emery Elm Park School
168 Hooker Place Staten Island, New Yerk 10303
acosentino@schools nyc.gov

Tel: (718) 816 - 3333

Fax: (718} 816 - 3305

htto://www,ps2ieaeles.ore/home

‘Awhen | was 5 years old, my mother always told me that happiness was the kay to life. When I went to school, they asked me what | wanted to be when | grew up. |
wrote down ‘happy’, They told me I didn’t understand the assignment, and | told them they didn't understand life.” — Jehn Lennon

From: Cohen Jenna (31R021)

Sent: Thursday, October 15, 2015 4:09 PM

To: Rastetter Nicole; Cosentino Anthony (31R021)
Ce: Sietari Yvonne (31R042); Kay Amanda
Subject: RE: Special Ed PD

I just registered. Thank you for thinking of me Nicole!

- Jenna

 

From: Rastetter Nicole

Sent: Thursday, October 15, 2015 1:40 PM

To: Cosentino Anthony (31R021)

Ce: Cohen Jenna (31R021); Siclari Yvonne (31R042); Kay Amanda
Subject: RE: Special Ed PD

idsiss.schoalwires e/d ?PagelID=1

 

From: Rastetter Nicole

Sent: Thursday, October 15, 2015 1:29 PM

To: Cosentino Anthony (31R021)

Ce: Cohen Jenna (31R021); Siclari Yvonne (31R042); Kay Amanda
Subject: Special Ed PD

Good afternoon all,
Here Is the link to register for the “Looking Closely at the PLOP” being held on Monday, November 9th at Petrides, It Is

being given by Jennifer Yonkers, the Director of Specialized Instruction and Quallty IEP. Mr. C has given us permission to go

and vanistas Pallewinn Hho DMs ara avearted ts burn-baw Fa aie eallonarnec!
e 1:249-cv-0 611-AJN-SN D t1 Filed 08/14/19 P 27 of 50
Registration’ Confirmation meee oeers

specialeducationpd@schools.nyc.gov
Thu 10/15/2015 2:47 PM

To:Siclarl Yvonne (31R042) <¥Siclar@schools.nyc.gov>;

You've successfully registered for the following event. We'll notify you if this event is changed in any way.

Event: Looking Closely at the Present Levels of Performance
Date: 11/9/2015 9:00:00 AM

You can view or modify your registrations by signing into the website and clicking View My Events on any calendar.

Thank you,
Special Education Office
specialeducationpd@schools.nyc.gov

 
Looking Closely SE te PLO PPro fessional amir ef BBE tunity eS Monday: Nova AbePe aes

Yonkers Jennifer (000004) Vvonwné § ALY F

Fri 11/6/2015 10.19 AM

lo Rastetter Nicole <NRastetler2@schools nyc gov>; Silas Yvonne (FIAG12} < ¥Siclar@schaok nyc. gav>; Cohen jenna (iA02 i} <!Cohen60@schools.nyc qov>; Kay Amanda <AKay3@schools nyc gov; Franzese
Stephanie <StranzeseI@schools.nyc.gov=: Tarlorelio Katy (300126) <Klartorello@schools nyc. gav>: Longo Saverio <SLango$ @schools.nyc gov: Kalah Sammy (312022) <Skalah@schools. nyc.gqov-; Astet
Carmite (258002) <CAstelI@schook nyc gov>: Partafatin Ruth <epanal@schools.ye.gav>; Dimonda Lisa (21K) <LOimonda@schools nyc govs: Contarino Gina <GContarina@schoals. mt.gov; Grassulio
Gabrielle <GGrassule@schaools myt.gove; Rachnowilz Niccle « NRachnowitz@schools ayc.gov>; Kores Scott (MRI4S) «SKlores@schools.nyc.gove: Calcagne Sara <SCakcagno@schools. yt gov>; Piacentino
Stace (R008) <SPiacentina@schools.nyc.gov>: Simpson Maria (3(RO22) <MSimpsoz@schaals.nyc.gove: Zullerino Cong Michele (1RO24) <hZullerino@schoo!s nypc.gov>: Posadas Freddy (318027)
<FPotadai@ schools nyc.gov>; Stuckey Destee (312022) <OStuckey@schools.nyc.gov>; Guzman Ecen <EGurman8@schools.nycgov>: Abecassis Nicole «NAbecassis@schools.nyc gov; Papadimitropulo
Garilall <GPapadimitrepula@schoals nyc gov >; Kenny Kelly (318002) <Kkenny@schooks nyc gov>: elistewski@schools nycgov celisewiki@schools.nycgov>; Magro Sarah (20K259)
<SMagro@schoals.nye.qov>; Sanguedoke Allison <ASanguedolce@ schools. nyc. gove; Fagen Angela M <Afagen@schoals nye.gov>;

Cc Cosentino Anthony (312021) <ACosentino@ schools nyc. gov >: Picucci Diane {26X049) <DPcucc@schools.nyc.gov>; Wilensky Edward (216344) ¢€Wilens@schooisnyt.gov>; Bender Maria 2K283}
<MBonderd @schools nyc. gov>; Stallone Adrienne (21R002) <ASlallone@ schools nye.qov>; Reidchristophar Nicole (31R074) <NAeid@schools ayc.govs; Xorral Gregg (2IKi0l) <GRorral@ schools. nyc.gove;
Gannon Tim (1R445) <TGannon@schools nyc.gav>; Tannenbaum Sherry (21K226) <STannen2@schoals nyc gave; Donath Melissa (248022) <MDonath@schoals.nyt.goe>; Santamaria Leonged (31RO24)
<Lanlam@schools nyc gov>; Donath Melissa (3bRO22) « MDonath@schools nyt.qov>: Geary Janice {(20K259) «JGearyétse hoaliryt gave;

Hello,

Thank you for your registeation to the Crafting Quality IEPs: Looking Ctosely at the PLOP professional learning opportunity. This is a reminder that the workshop is Laking place Monday,
11/9/2015. if yau are no tonger able to atlend, or have any questions, please contact us at sharedpathpd@schools.ny¢.gow at your earliest convenlence.

Workshop Betalls

Crafting Quality IEPs Sertes: Looklng Closely at the PLOP
Monday, 11/9/2015

9:00 AM - 3:00 PM

Petrides School 3iR030
BulldingB

Room B-187

715 Ocean Terrace
Staten Istand, N¥ 10302

 

Please note the work day is 6 haurs and 50 minutes on professional development days.
The workshop runs fram 9AM — 3PM with a 50 minute lunch,
Please arrive to the workshop on time and stay until the end of the workshop.
Any requests to arrive late or leave early must be approved by your immediate supervisor (principal).
Principals can send requests directly to this email address.
Thank you in advance for your cooperation,

 

 

 

Key Areas. of focus for this workshop:
Understanding quality indicators for the FLOP

Revising a PLOP

Reviewing resources and materials for turn key

*Since the aftemoon will be a working session, please be sure that you bring several pieces of data related to @ particular student, including, but not iimited to, the following: 1&8
completed ELA task, 2 ELA assessments, completed math task and 2 math assessments.

Additionally, all participants will receive a Professtonal Learning Activites Gulde and the materials from the warkshop. This guide cantalns 4 professional learning activities that are
Intended to be shared wilh your schoof community.

tam looking forward to your participation at the upcoming workshoo!

Bast,
fen

Jennifer Yonkers

Director of Specialized Instruction and Qualily IEP

Special Education Office | Division of Speciathed Instruction and Student Support
NYC Department of Education

28-11 Queens Plaza North 2" Foor

Long Island City, N¥ 12101

 
Automatic reply RW Ever Reg istattdh SN Document 1 Filed 08/14/19 Page 29 of 50

Special Education PD

Fr 11/13/2015 3:43 PM Vyonné SICLAR F

foSidart Yvonne (1R042) <¥sidar@xhook. nycgev>;

Thank you for your emall. if yau ave inquiring about registration for a Special Education Office professtonal development offering, here Is a direct link to our PD
registration website. When you enter the site, please complate a one-time registration on the upper right side of the page. Once you hava completed this, go to
CALENDAR, select the date, click on the selectad PD and register.

Thank you,

Special Education Offica Instructional Team

Division of Specialized Instruction and Student Support
Queens Plaza North

28-11 Queens Plaza North

Long (sland City, NY 11101

 
Gase 1. 9-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 30 of 50

Reply ali} elete Junk

RE: Looking Closely at the PLOP professional learning opportunity- Thank you and materials f

Yonkers Jennifer (OCOD04
aire Vy VON N E S (CLA e pan

Rastetter Nicale: Sktari Yvonne (31R042)' Cohen Jenna (3tR021): Kay Amarda: +33 more

Inbox

Hl Everyone,

I fust wanted to fat everyone know that the CCLS Aligned Goats workshop for December 8" in Staten island has been posted on Schoclwires. There are only 30 seats due to
room capacity. Seats avaliable first came, first serve. Ehope to see many of you there. Here is the ink: bito://dsiss.schoolwires, net//slle/QefauiLaspyrPagelD=2&

Jen

Jennifer Yonkers

Clrector of Specialized Instruction and Quality IEP

Special Education Office | Diviston of Specialized Instruction and Student Support
NYC Department of Education

28-12 Queens Plaza North 2"! Floor

Long Isiand City, NY 11104

 

From: Yonkers Jennifer (000004)

Sent: Thursday, November 12, 2615 42:12 PM

Tor Rastetter Nicole <NRastetter2@schaols.ayc.gove; Siclari Yonne {31R042) <¥Siclar@schools.nyc-gov>; Cohen Jenna (318021) <iCohan60@schools.nye.gova; Kay Amanda
<AKay3 @schools.nyc.gov>; Franzese Stephanie <5Franzese3@schoots.nyc.gov>; Tortorella Katy (300126) <KTortorello@schoals.nyc.gov>; Longo Saverio

<SLongos @schools.nyc.gov>; Kafah Sammy (31R022) <Sxafah@schools.nyc.gov>; Astel Camille {31002} <CAstel3@schools.nyc.gov>; Partalatin Ruth
<rportal@schoots.nyc.gove; ‘Igenova2@schools.nyc.gov' <igenova2@schools.nyc.gov>; Contarino Gina <GContaring@schoo!s.nyc.gov>; Grassullo Gabrielle
<GGrassullo@schools.nyc.gov>; Rachnowitz Nicole <NRachnowitz@schools.nyc.gov>; Kiores Scott {31R445} <Sklores@schools.nye.gove; Calcagno Sara
<SCatcagno@schools.nyc.gav>; Piacenting Stacie (31R008) <SPlacentino@schaols.nyc.gave; Simpson Maria (31R022} <MSimpso2@schools.nyc.gov>; Zullerino Carlo Michele
{31R024) <MiZulferlno@schools.nyc.gov>; Posadas Freddy (318027) <FPosadas@schools.nyc.gov>; Stuckey Desiree (318022) <DStuckey@schools,nye.gove; Guzman Filaen
<EGuimans@schools.nyc.gov>; Abecassis Nicole <NAbecassis@schools.nyc.gov>; Papsdimitropulo Garifall <GPapadimitropulo@schools.nyc.gov>; Kenny Kelly (31ROG2)
<KKenny@schools.nyc.gov>; ‘elisiewski@schools.nycgov' <ellslawski@schaols.nycgov>; Magro Sarah (20K 259) <SMagro@schools.nyc.gov>; Sanguedolce Allison
<ASanguedalce@ schools.nyc.gov>; Fagen Angela M <Afagen@schools.nyc.gov>

Ce: Cosantine Anthony {34R021} <ACosantina@schools.nyc.gov>; Pleuccl Diane (20K048) <bPicucc@schools nyc.gov>; Wilensky Edward (21K344] <EWilans@schools.nyc.gove;
Bender Marta (21K281} <MBender4@schoels.nyc.gov>; Stallone Adrienne (31R002) <AStallone@schools.nyc.gov>; Reldchristoptier Nicole (31R074) <NReld@schools.nye.gav>;
Korrol Gregg (21K103) <GKorral@schools.nyc.gov>; Gannon Tm {31R445) <TGannon@schools.nyc.gov>; Tannenbaum Sherry (21K226} <STannen2@schools.nyc.gov>; Donath
Melissa (318022) <MDonath@schools.nyc.gov>; Santamaria Leonard (31024) <LSantam@schaols.nyc.gov>; Donath Melissa (31R022] <MOonsath@schools.nyc.gov>; Geary
Fanice (20K259) <iGeary@schouls.nyc.gov>

Subject: Looking Closely at the PLOP professional learning opportunity- Thank you and materials

Hello,

Thank you for your participation In the Crafting Quality JEPs; Looking Closely at the PLOP profassional learning opportunity. It was a pleasure to meetall af you
and ft was evident that everyone was eager to collaborate with colleagues and engage in the work. You will find attached the following resources:

Crofting Quality (EPs: Looking Closely at the PLOP PowerPoint presentation
Professtonal Learning Activites Guide

These documents contain all resources that were used ducing the workshop as well as hyperlinks to Present Levels of Performance guidance document, checklist
and webinar, Our team hopes these resources will enable you to successfully share the information you learned during the workshop with varlous members of
your school community.

Additionally, below are the steps ta accessing additional resources on the intranet. Gur office will continua to post resources and webinars that will support you
in building a school community that ts Inclusive of all students, including students with disabilities.

Log on to the DOE Intrenet.

On the left hand side, click on Special Populations
Click on Spacial Education Office

Click an Special Education Resources

Click on Understanding Quality IEPs

Click on Tralning Materlals

FTvTVVYT Ff

Best,
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 31 of 50
Reply all | Delete Junk] ,

Jennifer Yonkers

Olrector of Specialized Instruction and Quallly 1EF

Special Education Office { Divistan of Spectatized Instruction and Student Support
NYC Bepartment of Education

28-11 Queens Plaza North 2"9 Ficor

Long Island City, NY 11102

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 32 of 50

Subject: FW: Registration Confirmation

From: "Siclari Yvonne (31R042)” <¥Siclar@schoois.nyc.gov>

Date: 11/15/2015 11:53 PM E
To: “yvonne0@optoniine.net” <yvanne0@optoniine.net>

 

From: specialeducationndgschools nyc. gov [ jaleducationnd@schools.n v)
Sent: Friday, November 13, 2015 3:44 PM

To; Siclari Yvonne (318042)
Subject: Registration Confirmation

You’ve successfully registered for the following event. We’1ll notify you if this event 1s changed in any way.

Event; Developing CCLS Aligned Annual Goals
Date: 12/8/2615 9:62:08 AM

You can view or modify your registrations by signing into the website and clicking View My Events on any calendar.

Thank yau,
Special Education Office

Specisleducationndaschools nyc Roy

 

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 33 of 50
Subject: FW: Event Registration Cancelled
From: "Siclari Yvonne (31R042)" <YSiclar@schools.nyc.gov>
Date: 12/16/2015 12:39 AM
To: “yvonneO@optonline.net” <yvonneO@optoniine.net> E

 

From: spectateducationpdaschools.nyc.gov [specialeducati schools nyc.gov]
Sent: Sunday, November 15, 2615 11:59 PM

To: Siclar, Yvonne (31R042)
Subject: Event Registration Cancelled

Your registration has been cancelled for the following event:

Evant: Daveloping CCLS Aligned Annual Goals
Date: 12/8/2615 9:68:68 AM

Please check our calendar again for future event postings. Visit http://dsiss.schoolwires.net/ to view Calendar events.

Thank you,
Special Education Office

specialeducationpdaschools nyc. gov
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 34 of 50

G orHy

DIFFERENT OL WORSE FB DIES

Yvonpe SterAR,
DESCRIPTION OF DISCRIMINATION - for all_complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

AS_SENOR SfejAL ED. Tage, E fimb Beey
TEAMING He serss PsizioN, The fRINWAL
Ful MINATED THE TEACHING POS IT/0N ANP CHANGED
THE tive As fostep it Twice, LF AfPcled
ACH Timé, 2 Feel THE wecanve PERRRMANCE
RATING WAS DONE Of PUR POSE 7 WSOUALIFY
Mé. HE for Me _ IN A SELF - CONTAINED
CLASS POSITION WHICH UVLT/MATELY LED Fo
AvmeRovs N&GAT IVE RATINGS ANP _ 30204
CHARGES

 

 

 

 

__* SEE ATTACHED _ Posted PositTioN S AND
LETTER OF INTENT

 

 

 

 

 

 

 

 

 

 

 

 

if you naed more space to write, please continue writing on a separate sheet of paper and attach it fo the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

hast revised on 2/27 796 8
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 35 of 50

The Margaret P- Emery Clin Parks Dehool

SPS. Ff
168 Htoaher Place
Staten Joland, New Yank 10302
Telephone: (18) 4621520 Faas: (18) IS-HG9
Miss Gina M. Mavens, Principal
Miss Ukison Quoham, Assistant Principal IA

February, 2015
Name __ Yvonne Siclari

Teacher Preference for September 2015 - 2016

The following passage is reproduced from the Department of Education
contract with the UFT.

“Teachers should be given an opportunity to fill out preference sheets
indicating three preferences in order of priority of grade level and type of
class on that level with the understanding that, where advisable and
possible, such preference will be honored. Teachers should be given an
opportunity to discuss their assignment requests with their principal” (iam
available before and after school, and on prep periods to meet with you.)

I. Please indicate Grade ( 1°, 2"? and 3 Choice)

YOU ARE REQUIRED TO INDICATE THREE DIFFERENT GRADE LEVELS
Kindergarten Grade 3 __ SETSS (3) *

Grade 1 SETSS (4°) * Grade 4 __SETSS *

Grade 2 SETSS_(2"4)* Grade §___ SETSS_*

Hi. Please indicate if you are interested in teaching a CTT class.

a. Yes No v

“| am interested in SETSS at all grade levels and IEP Teacher if schedule
needs more teaching periods.

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 36 of 50

lll. Please indicate if you are interested in teaching a 12:1:1 class

IV.
a. Yes No, a

V. At this time, we do not know what our cluster positions will be or
the number of cluster teachers we will have. If you are interested
in a particular cluster position, please indicate your preference
with a number (you may include 14, 2, or 3 choices). There are all
anticipated, subject to funding and via applicants.

Music (including Band)
Art

Social Studies

Science

Library

Physical Education

Greenhouse 4st

Drama

 

IV. __ Atthis tlme | am not interested in any teaching position
at P.S, 21.

Teacher's Signature

 

Please return this form to Miss Moreno by April 17, 2015.

 

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 37 of 50

The Margaret P. Emery Elm Park School

 

P.S.21 ; ‘Anthony Cosentino
xe 168 Hooker Pl, Principal, 1A
Staten Island, N¥ 10302 . .
Department of Tel: 718-816-3300 Allison Graham
Education Fax: 718- 816-3305 Assistant Principal
Carmen Farts, Chanceiior http://www.ps2 leagles.org/

 

- April 22, 2016

Teacher Preference for September 2016 - 2017
Dear Colleagues:

Pleaso fill out the necessary information listed below. You realize any placement here can at best be only tentative. A simple
class preference sheet cannot be the only criteria to be used for placement. Therefore, if you wish to speak to me about

anything regarding class or grade placement, please feel fres to do so or use item #4 “Individual Statement” for this purpose.
Contractual guidelines will be followed in all cases.

The following passage is reproduced from the Department of Education contract with the UFT.

. “Teachers should be given an opportunity to fill out preference sheets indicating three preferences in order of priority of
grade level and type of class on that level with the understanding that, where advisable and possible, such preference will be

honored. Teachers should be given an opportunity to discuss their assignment requests with their Principal.” (1 am available
before and after school, and on prep periods to meet with you.)

Name Yyvoslwi® OUclags Present Grade SESS

Number of years of seniority at P.S.2

Number of years in present grade position lOveers -PS.2] (SETSS
tlyears ~othersch owls SQ,
Number of years teaching for the DOE Zby rs

—
H

<.2 8 8

Experience in other grades and or positions
Grade_TRACC LV Number of Years_/
Grade_{UisS Number of Years_¢2,
Grade_Mis Te Number of Years__!
Grado_} C7 -2h4. _ Number of Years_ 2.

VI. _—~Please indicate Grade (1°, 2° and 3 Cholce)

 

 

Kindergarten "Grade 3 Serss -2k4
Graded SETSS* — Grades_SETSS— ~3%
Grade 2 SET $o* Grade5 SETSS (=f
VI. Please indicate if you are interested in teaching a 12:1:1 class

Yes No. ~~

+L am interested in Serss tt al grade, levels and (EP
teacher iv schedule needs mere each ng periods,

 
Case 1:19-cv-07611-AJN-SN Document1 Filed 08/14/19 Page 38 of 50

"The Margaret P. Emery Elm Park School

 
       

Py ar P.S.21 Anthony Cosentino
rsa 168 Hooker Pl, Principal, IA
2S Staten Island, NY 10302 .
Department of Tel: 718-816-3300 _ Allison Graham
Education Fax: 718- 816-3305 Assistant Principal
Cormen Farvia, Chancefor bttp:/Avww.pa2 leagles.org/

VE, _In order to-further improve the school program, please note any suggestions you may have to offer. This is
inclusive of tutorials to support students, etc. Of course everything depends on funding.

 

 

IX. Indicate briefly any invovative procedures/ methods you are interested in trying alone or with another
teacher.

 

 

 

Xx In the event that we do have a Self-Sustaining After Scheel Program, do you have any talents, special
abilities, (scrap booking, photo journalism, dance, theatre, etc.) that you are willing to teach? Please list
your idea, talent, etc.

 

 

Xi. Taking time to vest in the school community is important, it grows a community of professionals that
share a vision and work on realizing a vision. The following committees will need members, please note if you are
interested in participating and maybe chairing a committee,

e School Instructional Team / MOSL Team (will meet quarterly to make teaching and learning

decisions)

Collaborative Inquiry Team (meets after schoo!)

Schoo] Leadership Team (once a month after school)

Safety Committee-Need a chair person (meets in the moming)

PTA-teacher to sit on this board, we have none aud truthfully we need to have at least one or two school
members on this board. We work hard, we have policies and this board needs to hear this from the
teachers, this association is titled, Parent / Teacher Association. f-only Ff it meets in afternoon .
Book club-just for fun

* Teacher Leadership Program (meets during the schoo day and attends workshops after schoo}
approximately once per month) - .

 

Xi. At this tine I am not interested in any teaching position at P.S, 21.

 

 

Please return this form to Mrs. Senerchia by May 06, 2016.

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 39 of 50

The Margaret ?, Emery Elm Park School

 

 

 

 

 

P.S.2] Anthony Cosentino
168 Hooker Ph Prinvipal, 1A
Staten Island, NY £0302 : 4
Department of Tel: 718- $16-3300 Allison Graham
Education Faxt TLB- §16-3305 Assistant Principal
Craton Faas Chaaceiine hap sew. ps2 feagles.are/
PLEASE POST
‘Leacher Vacaney Cireatar a7 Post Date: May 04. Wi
Antivigated Position(s) for School Year 2070-2017 Deadline Date May 238, Mf

OEP POSITION: 1 ALL, GRADES tsubject te funding}

  

ft Qualifications

1. Speafal Education cerlivaton and fcense.

2. Applicant must be a teacher currently assipnedtiappotsled to 1S 2,

3. Appticant must have a satisfactory, effective or highly effective cating for the past Hhece years.
4. Applicant must be able to dentonstrate knowledges and abiliny iy de subject asea.

5. Applicant must possess strong chisscoons masragenwent skills,

He Requirements for Position

A. Demonstrated knowledge of and interes i literacy and math across all peades, This should iachide evidence of academic courses, workshups,
sominns andor prior work expericace in related Hold,

A. Training and expevicnee fa implementing multisensory dastiactional progeaur{s) preferred.

§. Willingness te update knowledge in literacy and aeath destruction.

CL Demonsteated ability to respond te needs and coneemns of colleagues and students

1D. Willingness fo purse in-service toviniug and to tuin-key (formation to selioa! cagarmuaily.

EK. Experience in navigating SPARS Classrannt progann mud schoolwide ecpar card preparatian

Fo Demonstrated ability lo motivate and establish positive relationships with chiliher in many classes.

G. — Ability to work well with colleagues and the selwal community

Hh Satisfactory record of altendance ind putctality.

1 Willingsiess to provide peofessiaial development ia the Fundations instrrcticn,

HE Responsibilities of Veacher

A. Plan and deliver mandated and abiisk SETSS instruction fo smalt greups of shidents

B. 0 Moninmtain accamie records refevant fo instuctient,

©. Man and defiver SETSS instetction in both postin and pdl-out inodeds le mandated aud al risk studends based upot their LEP requirements
and/or areas of instruchonal nec,

Ty, Sebiedule and coraplete FEDS as seqited,

Ho Callaborate and co-plan with clescaum teaelives Fur dh SSS students.

P, Comeanunivate student progress and coneeris with chisroom teachers and paras

(j. May do coverages on an enwerpeucy basis,

H. Provide grade-apprapriate instruction in alignment willl shateat BSP pods

1 Stay in compliance with completing FERS

IV Process for Consideration
F. Submit your fetter of intent for the position t Mr Cosenting Ga ot boioe: (2H) anion Wednesibiy, May 25, 2016,
2. Hach prospective candidate wilh he anerviewed for his pusition, Date and time TBA.

‘The position will be Gillet isecerdance with fhe agreement between the United Pederatiog of Teachers aid the MYC. Department of Education,
Article 702. Where applicants within dye school are equally qualified, the selection will be nade on ihe basis of seaiocity in the school.

oy : th I
APPROVED: Oikos 66 HM?

Anthony Gsentinn, Principal 1A
AN FQUAL OPPORTFUNITY EAIPLOYVER

His the policy of the Department af Education of the City of New York to provide educational and employment oppartunities without
regord fa race, calor, religion, creed, national arigdn, attentive aud citizenship status, ape. marital status, disability. prior record af arrest
or conviction fexcepl as provided by hiwl, sexual orientation, gender (sex), cated to atatutein art cuvirnuaent free of discriminatory
harassment, deluding sexual harassment. or retatiation as required bv civil rights fase. faquiries regarding compliance with this equal
opportanily policy may by directed tee Office af hqual Gpportianiy, 63 Caner Sircet, Roane 824, Beaoktyn, New York 101, or visit ihe
OKO wabsite at wiew.schoals aye. pov ue

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 40 of 50

Mr. Anthony Cosentino, Principal, |.A.
The Margaret P. Emery Elm Park Schoo!
P.S. 21R

168 Hooker Place

Staten island, New York 10302

Dear Mr. Cosentino:

lam hereby submitting my letter of intent for the SETSS Teacher position here at P.S, 21R for all
grades for the upcoming School Year 2016-2017 as stated in the May 04, 2016 posting.

As you already know, | have also made known my intent for this position on my recently
submitted Teacher Preference Sheet. As per the UFT contract, | currently hold building sentority as both
a special education teacher as well as a SETSS teacher.

i find it both rewarding and enjoyable to work with students in this capacity and lcok forward to
continuing In this position.

Sincerely,

Ar,
has Ke ch by Y

Yvanne O. Sictari

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 41 of 50

The Margaret P. Emery Elm Park Schoo!

  
   
 
 

 

 

 

 

PS] Anthony Cosentino
f GP ES es [68 Hooker PL, Principal
Ee Staten Island, NY 10302 . .
Department of Tel: TES 816-3300 Allison Grakam
Education Fax: 718- 816-3305 Assistant Principal
Tanner Fania, Chancellor hip:/Ayvww.ps2 Estatenishind orp?
ite peas coe er PEE A AERA EE
PLEASE POST
Teacher Vacancy Cirewlar Ho Fost Date: Seplember 26, 2016
Auticipaled Position(s} for School Yenr 2046-2017 Deadtine Date Ovtoher 28, 2016

OTP POSITION: Bata SpeelalisvSE'USS Teacher - ALL GRADES (subject to funding)
E  Quatifiesilons
IL. Speetal Education certification and Heense
2. Applicant must be a teacher currently sssigned/appoinied to PSL.
3. Applicant aust have a satislactory, effective at highly effective cating dar the past three years.
4. Applicantanist be able to demonstrate knowledge and ability in the subject aren.
§. Applicant ritttst possess strong classequrt management skills,
& Knowledge of Microsoft Office programms ineftiding but not excluded to: Word, Excel.

H Requirements for Position ;

A. Demonstated kaowledge of aint interest in Gterdcy and mpuh across all grades. “Unis should inclide evidence af academic ences, Workshups,
scatinars and/or pring work expertence in related feld,

A. Trining wid expericnce in bplementiog multisensory instructional prograni(s} prelerred

B. Willingness to update knowledge in literacy and mali instuction.

CG. Demenstrated ability to respond to needs and concerns of colteugues td students.

DD. Willingness to pursue in-service (raining end io tur-key information to school conumunily,

hh. Experience in navigating STARS Classroom pragram and schoolwide ceport card preparation,

F. Demonstrated ability to motivate and establish positive relationships with children: in many classes,

Ability fo work well with colleagues and the setioal communily.

HE, Satishhietory cecord of utlendunce and punctuality.

1. Willingaess to provide professional development jy the Fundations lastruction

J. Download and prepare vasious reports using systems including but not excluded te APS, SESIS, and Schaar,

HE Responsibilities of Teacher

A. Plan and defiver mandated and at-risk SI’ESS instcuction to smudl groups of students,

GB. Maintain neettrate records relevant to destruction.

C. Man and deliver SEPSS tnstniction ti Hoth push-in and pufl-uut models Co mandated aad at risk stedests based pon their HEP requirenients
and/or areas of instructional need.

BD. Schedule and comptete IEPs as required.

E. Collaborate and ca-plan with classracem (eachets for all SETSS students.

FL Communicate student propress and concerns with classroom teaclives and parents

May do coverapes on an emergency basis,

Ho Provide grade-approprinte instruction in alignment with student HEP pents

Stay in compliance with completing EPS.

TY Process for Consideration
i, Submit your fetter of intent for the position ty Mr. Coscnting on or hetore 12:00 dunn an Friday, Octuber 28, 2016,
2. Hach prospective candidate will be interviewed for this pusition. Date and time TBA

‘The position will be filled in accordance with the agreement between the Uniled Feeeration of Teachers and tie KLY-C, Deparincat of Education,
Article 702. Where applicants within the schoul are equitlly qualiticd, the selection will be evade on the hasis of seniority in the school,
(Lew , LAL

APPROVED: en
Anthony Cosentinu, Princip

 

AN GQUAL OPPORTUNITY EMPLOYER

His the poticy af the Departuent of Education of the City af New York ty provide educational aud employment opparniities without
regard to race, color, religion, creed, national orinin, allenage and clizenship status, ape, martial stetuy, cisebélity, prior record of arrest
or conviction (except as provided by law), sexual orientation, pender (vex), and ta maiitatn an cuvironuent free of discriminatory
harassment, ineludiag sexual harassment, or retaliation as regtired by civil rights faw, inquiries reparding couptiance with this equat
opportunity policy may be directed to: Office of Equal Opportunity, 65 Couet Strect, Room 023, Brooklyn, New York £1201, or visit the
OFO website at wuw.schonis. nye. pavior
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 42 of 50

PS 21 Organization Sheet 2016-2017

 

     

   

 

 

Mrs. Runnels 108/020 (12:t:t} Miss Canatelli AG/120) (12:1:1} | Mrs. Codd Al1/220 0 (12:1:1
lrunnels@ps2tstatenisJand.org jrivieccin@ps2istatenisland.org veodd@ps2tstatenisland.org

Mes, Russo Alé4 /021 Mrs. Schiff ALWI21 Mrs. Defitippo Aj2 221
Ms. Kim Viwaney Mrs. Cohen

drusso@ps2{statenisland.org
mkim@ps2tstatenisland.org

sschiff@ps2!statenisland.org

jeohen@ps21statenisland.org
ddefilippo@ps2Istatenisland.org

 

Mrs. Snow A3/022
snow@ps2[statenisland.org

 

 

Mrs. Guerrero A5/122
dguerrero@ps2istatenisland.org

 

Ms. Ascencio Al0/222
lascencia@ps2Istatenisland.org

 

 

 

: HIRD GRADE

FOURTH. GRADE"

 

Mrs. Coluccio 106/320 (21h)
deoluccio@ps2 statenisland.org

Mrs. Siclari 205/420 C28
ysiclari@ps21statenisland.org

Mr. Mascara 202/520. (12:1: 1)
dmascara@ps2istatenisland.org

 

Mrs. Wonica 204/321
Mrs, Tardy
awonica@ps2|statenisland.org

kterdy@ps21statenisland.org

Mrs. DeLuca 208/421

Miss Nobile
Ideluca@ps2Istatenistand.org
vnobile@ps2istatenisland.org

Mrs. Morton 203/521
Mrs. Kay

tmorton @ps21statentsland. org
akay @ps2\statenisland.org

 

Mrs. Guastavino =—-105/322
inguastavino@ps2Istatenisland.org

Ms. Pascoe 206/422
dpascoe@ps2 Estatenisland.org

 

Ms.. Giammarino 201/522
ngiammarino@)ps2tstatenistand.org

 

 

 

PARA — PROFESSIONALS

PUSH-IN TEACHERS-ESL

 

Ms, Abdeldayem
mabdeldayem@ps2 Istatenistand.org

Mes. Espinoza B3

kespinoza@ps2 |statentsiand.org

 

Ms. Andino

dandino@ps2Istatenisland.org

Mrs. Hales B3

jhates@ps2Istatenisland.org

 

 

 

 

     

 

 

 

 

 

 

 

Mrs. BiTrant kditrani@ps21statenisland.org Mrs. Sanchez-Howell B3 —_ ehowell@ps2Istatenistand.org
Ms. Delluomo = kedelluomo@ps2Istatenislandorg | “39... °° @RUS -POSI1 ne TS
Ms. Gonzalez eponzalez@ps2|statenisland.org Ms. Neglia— PE 207 mneglia@ps21statenisland.org

. : : Mrs. Abreu Art 103 labreu@ps2tstatenisland.org
Mrs. Orefice ” aorefice@ps2istatenisland.org | Mrs. Littreat - Science (3-5) 207 mlittreal@ps21statenisland.org _|
Mrs. Ranieri oranieri@ps21statenisland.org Mrs. Wong — Media Library 104 pwong@ps2Istatenisland.org _|
Mrs. Vatdes dvaldes@ps2Istatenistand.org Mrs. Eugenio — AIS & Testing Coordinator 220

peugenio@ps2istatenisland.org

Ms. Velez kvelex@ps2Istatenisland.org Ms. Rastetter-Science (K-2) B2nrastetter@ps21statenisland.org
Ms. Fishta rfishta@ps2!statenisland.org A

 

Mr. Cosentino — Principal

acosentino@ps2(statenisland.org

 

 

 

mearcla@ps2Istatenisland.org

Ms, Graham — AP, _agraham@ps2Istatenistand.org
SCHOOL ASSESSMENT TEAM — ROOM 200 GUIDANCE PARENT COORDINATOR
Mrs. Garcia -School Physiotagist F-Status WF Ms. Manik B3

Mr, Femando B3

cfernando@ps2 Istatenisland.org

jJmanik@ps21statenistand.org

 

 

 

 

 

hsalerno@ps2istatenisland.org

Mrs. Morcilio - Sacial Worker MEDICAL ROOM SECRETARY
{_mmorcillo@ps21statenistand.org
Mrs. DeLeon Mrs. Senerchia

Ms. Rodriguez - Family Worker ideleon@ps21statenisland.org esenerchia
erodriguez@pszistatenisland.org (@ps2Istatenisland.org

Cc NS SCHOOL AIDES Mrs. Cenci

meenci@ps21statenisland.org _|

Ms. Herrera - Speech Therapist Mrs. Thatcher ... CUSTODIAN |
cherrera@psZIstatenisland.org kthatcher@ps21statenisland.org |.
Ms, Salerno’, Speech Therapist Mrs. Petruzzi Mr. Catamia

Kpetruzzi@ps2Istatenistand.org | dcalamla@ps21statenistand.org)

 

Ms, Greenberg — PT M/W
agreenberg@)ps21statenisland.org

Mrs, Nasella

cnasella@ps21statenisland.org

 

 

Andrea Gallo- OT agallo@ps21Istatenisland.org

 

 

 

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 43 of 50

of H
NeeAnie PERPLMANCE EvAluptoy  VYyonle Sica

DESCRIPTION OF DISCRIMINATION - for ali_ complaints (Public Accommedation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

 

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

k plepse SEB ArrAcHed NeégaTive FER FORMBNCE
_EVALVATION bk  ScHoo. YEAR 20/5 -24/6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

bagi ravisnd on 2709608 8
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 44 of 50

    

Department of
Education
Gormen Fanta, Chancatior

ANNUAL PROFESSIONAL PERFORMANCE REVIEW (APPR)
Overall Rating (Transition Rating)

Teacher Name: YVONNE SICLARI Teacher iD: 6697743

School Year: 2015-2016 School DBN: 31R021—P.S, 21 Margaret Emery-Elm Park

 

 

OVERALL AND SUBCOMPONENT RATINGS:

The overall APPR rating is based on the sum of three subcomponent scores: Measures of Teacher Practice
(60%), State Measures (20%), and Local Measures (20%).

    

 

   
 
 
  

 

| 34 / 80
j ii

Q- 60 points: te @ - 20 points: 4

poms | All rnaasures i! . ms
42 droppeddueto = | 45 0 - 100 points:

i Transition Rules. 43 '

Ineffective ‘| Effective

HEDI Rating i: HEDI Rating Ineffective

; a | HEDI Rating

 

 

 

" During the transition period (2015-16 through2018-19}, any measure based 50% or more on 3-8 math
and/or ELA state assessments is excluded. if all measures contributing to a subcomponent are excluded, then
your Overall Rating is based an the remaining subcomponent(s), scaled up to 100 points.

For more information about rating calculations, please see the SY 2015-16 Advance Overall Ratings Guide.

 

 

Teacher's Signature: 8, 28 fit Ge bee Pet ek cee Date: EET

(}have read and received a copy of the above and understand that a copy will be placed in my file.)

ad

 

Evaluator's name (printh

Evaluater's signature: cc eee ne ce bee bee bee tee ge Date:

Confidentiality Notice: This report was produced on 8/31/2016. lt contains data that is confidential, private, or sensitive. Please
ensure the appropriate use and security of this report.

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 45 of 50

ADDITIONAL INFORMATION
The next three pages are for the Division's records and will not be sent out with the rest of your
complaint.

 

Contact information
My primary telephone number: My secondary telephone number:
432) Bt 24a S48 203 S508F
(area coda} (area code)

Vhome phone ___heme phone

___ work phone work phone

___ call phone _* call phone

___other __other:

My emall address: VVYonne, Siclavi G4 mai lecom

Last four digits of my Social Security number: S Gad q

Contact person (someone who does not live with you but will know how to contact you if the Division
cannot reach you):

Name: EDWARD O, S/CLAF/
Telephone number: O4F 2203 AQSY

(area code)

Relationship to me:___ SOM

Special Needs
lam in need of: a) A translator (if so, which language?):

 

b) Accommedations for a disability:

 

c) Other:

 

Settlement / Conciliation:

To settle this complaint, | would accept: (Please explain what you want to happen as a result of this
complaint. Do you want a letter of apology, your job back, lost wages, an end to the harassment, etc?)

e e harass j semerxt lle ters

 

bast revised an 2,0 R09S 11

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 46 of 50

NOTARIZATION OF THE COMPLAINT

Based on the information contained in this form, | charge the above-named Respondent with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By filling this complaint, | understand that | am also fillng my employment complaint with the United States
Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disabllity
related to employment), Title Vil of the Civil Rights Act of 1964, as amended (covers raca, color, religion,
national origin, sex relating to employment), and/or the Age Discrimination in Employment Act, as amended
(covers ages 40 years of age or older in employment), or filing my housing/credit complaint with HUD under
Title Vill of the Federal Fair Housing Act, as amended (covers acts of discrimination in housing),as applicable.
This complaint will protect your rights under Federal Law,

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject fo the statutory limitations contained in the
aforementioned law and/or to accept this complaint on behalf of the U.S. Department of Housing and Urban
Development for review and additional filing by them, subject to the statutory limitations contained the in
aforementioned taw.

| have not filed any other civil action, nor do | have an action pending before any administrative agency, under
any state or local law, based upon this same unlawful discriminatory practice.

| swear under penalty of perjury that ! am the complainant herein; that | have read (or have had read to me)

the foregoing complaint and know the contents of this complaint; and that the foregoing is true and correct,
based on my current knowledge, Information, and belief.

por your full legal name

Subscribed and sworn before me
This 13 day of Tuly , 201%

   

aes’

weed de
Aye

A
i, Ba yy ae

‘
theaas

f
t

aS, NICOLE DEMATTEO
a NOTARY PUBLIC OF NEW JERSEY
; My Commisaton Expires 671072024

sot

Please note: Once this form is notarized and returned to the Division, it becomes a
legal document and an official complaint with the Division of Human rights. After the
Division accepts your complaint, this form will be sent to the company or person(s)
whom you are accusing of discrimination.

Last sxevisad on afi g’rs g

 
 

19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 47 of 50°

Case 1

 

 

 

 

. ; Leone
, + : - woe

wn - Le . ' ~
- . - ‘4 - .

. . '

~ - . 7, ae

“

 

- ‘
* wot. +
. : 7 4
: z

 

 

 

 

 

 

 

a

 

«I

. 6
‘
te .
\
: +
5 “
. .
' ‘
1
. +

 

SARTEO TE

WE Bey”

Hy,

 

      

 

 

 

 

 

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 48 of 50

GLASS KRAKOWER LLP
ATTORNEYS AND COUNSELORS AT LAW
A Limited Linbility Partoership
(00 CHURCH SFREET, 8" FLOOR
NEW YORK, NY 10(107
212-537-0859
-FAX NO, 845-5 M2219

Bryan D. Glass E-mail: bgd@eglusskrakower.com

July 26, 2018

Via facsimile (718) 741-8332
Regional Director

NYS Division of Human Rights
Once Fordham Plaza, Fourth Floor
Bronx, NY 10458

Re: Yvonne Sielari v. NYCDOE
Dear Sir or Madam:

This office writes on behalf of Yvonne Siclari. an Absent Teacher Reserve (ATR)
teacher, who filed an SDHR complaint against the NYCDOE with your office via facsimile on
July 13, 2018. Ms. Siclari would like to supplement her SDHR complaint, with an update based
on her ATR experience in the 2017-18 school year. To the extent that the many complaints filed

by this office on behalf of ATRs is being treated as a class action complaint, Ms. Siclari would
like to become a part of that class or group.

Thank you for your consideration.
Respectfully submitted,
s/ h. [Pay
Bryan D. Glass, Esq.

Enclosure (2 page addendum)

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 49 of 50

AMENDED SDHR ADDENDUM FOR YVONNE SICLARI

. Thave been teaching clementary school within the NYC Department of Education for

almost 29 years primarily in Staten Island. [ am presently 65 years old.
ABSENT TEACHER RESERVE EXPERIENCE

. [have been placed in the ATR pool starting in September 2017 aller a Section 3020-a
disciplinary decision in July 2018.

. [was assigned to ATR supervisor Joseph Miller tor the 2017-18 school year.

. Since | became an ATR. | have been assigned to four different schools on a rotational
basis since without 4 permanent assignment, in an inferior slatus. At least three of the
four schools are in the Northern part of Staten Island, and not convenient with my

commute from Central New Jersey.

. The ATRs I have seen are generally over 40 years old and are often filling in for younger

teachers.

. On November 20, 2017, December 4, 2017, and March 20, 2018, | was observed by Mr.
Miller and received unwarranted Unsatisfactory ratings from him for each of these
observations I did receive only one Satisfactory evaluation for the year on April 19,
2018. L believe | was not supposed to be rated so oflen in the 2017-18 school year, as I
was only supposed to be rated with one formal observation under the Teaching with 21*

Century system.

. Lalso received unwarranted disciplinary ictters about attendance on January 22, 2018,
and an unwarranted disciplinary letter dated June 8, 2018, from PS 74 Assistant Principal

Hanin Hasweh.

. Lreccived an Unsatisfactory overall rating on June 14,2018 from ATR supervisor Miller,
and another copy of the same U rating from PS 74 Principal Nicole Reid-Christopher on
June 26, 2018.

. [have not been able to work per session or summer school as an ATR.

 
Case 1:19-cv-07611-AJN-SN Document 1 Filed 08/14/19 Page 50 of 50

10. I also have applied for at icast 10 positions on the Open Market transfer system and have

received no interviews as an ATR.

11. One of the principals in my assigned schools in the 2017-18 school year, PS 55, told me
she was actually interested in hiring me in November 2017, but did not have the money

to hire me. [ was shortly transferred from the school soon thereafter.

12.1 believe I am being discriminated as an ATR based on my age.

JVONNE SICLARI

Subscribed and sworn to this
23 day of July, 2018

(by

NOTARY PUBLIC

ANYANGLASS.
NOTARY PUBLIC, STATE OF NEW YORK
£0, S2GL6069975 LAO
QUALIFIOINSEREAKCOUNTY iy GE
COMMISSION EAPINES
[fLeqoe

 
